UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4491


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC DEAN SMITH, a/k/a Big E,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cr-00736-TLW-1)


Submitted:   June 28, 2016                 Decided:   June 30, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Hisker, HISKER LAW FIRM, PC, Duncan, South Carolina,
for Appellant.    Jane Barrett Taylor, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Dean Smith pled guilty pursuant to a plea agreement to

conspiracy to knowingly, intentionally, and unlawfully possess

with intent to distribute and to distribute 5 kilograms or more

of powder cocaine and 280 grams or more of cocaine base, in

violation     of   21    U.S.C.    § 841(a)(1),        (b)(1)(A)        (2012),   and

knowingly possessing an animal in interstate commerce for an

animal     fighting     venture,   in    violation     of   7     U.S.C.   § 2156(b)

(2012), 18 U.S.C. §§ 2, 49 (2012).              Smith was sentenced to 360

months’ imprisonment for the drug conspiracy and a concurrent 60

months’     imprisonment     for   the    animal      fighting      venture.      His

counsel filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), asserting that there are no meritorious issues for

appeal, but raising for the court’s consideration whether the

sentence    was    reasonable.      Smith     filed    a    pro    se   supplemental

brief challenging the Sentencing Guidelines enhancement for his

role in the offense and the career offender designation.                          The

Government did not file a brief.              After a careful review of the

record, we affirm.

      We     review      a   sentence’s       procedural          and    substantive

reasonableness for an abuse of discretion.                        United States v.

Howard, 773 F.3d 519, 527-28 (4th Cir. 2014).                      We first review

for   procedural      errors   such      as   improper      calculation      of   the

Guidelines range, failure to consider the 18 U.S.C. § 3553(a)

                                          2
(2012)    sentencing       factors,   selection        of    a    sentence    based      on

clearly erroneous facts, or failure to adequately explain the

sentence, Gall v. United States, 552 U.S. 38, 51 (2007).                           Absent

any procedural error, we examine the substantive reasonableness

of the sentence under “the totality of the circumstances.”                              Id.

Sentences within or below a properly calculated Guidelines range

are presumed substantively reasonable, and this “presumption can

only be rebutted by showing that the sentence is unreasonable

when measured against the 18 U.S.C. § 3553(a) factors.”                            United

States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014).

       Because Smith withdrew his objections to the presentence

report, he has waived review of those issues.                       United States v.

Robinson, 744 F.3d 293, 298 (4th Cir. 2014) (“[W]hen a claim is

waived, it is not reviewable on appeal, even for plain error.”).

Insofar as Smith may have forfeited review of an alleged error

by failing to raise a timely objection, we review for plain

error.     Id.; United States v. Hamilton, 701 F.3d 404, 410 (4th

Cir.     2012).       To     establish    plain       error,      Smith     must     show:

(1) error;        (2) that    was   plain;      and    (3)       that     affected      his

substantial       rights.      Henderson       v.   United       States,   133     S.   Ct.

1121, 1126-27 (2013).           If all three conditions are met, we will

exercise our discretion to notice the error, but only if the

error    seriously     affects      the   fairness,         integrity,       or    public



                                           3
reputation       of   the    judicial     proceedings.             Johnson   v.    United

States, 520 U.S. 461, 467 (1997).

     We conclude there was no plain error with the drug quantity

attributed to Smith or the finding that he is a career offender

under     U.S.    Sentencing        Guidelines        Manual       § 4B1.1(b)      (2014).

Because Smith requested a below-Guidelines sentence, we review

the within-Guidelines sentence for abuse of discretion.                                  See

United States v. Lynn, 592 F.3d 572, 576-77 (4th Cir. 2010)

(stating standard of review).                   We conclude that the district

court’s    within-Guidelines            sentence      is    both     procedurally       and

substantively reasonable and not an abuse of discretion.

     In    accordance        with   Anders,      we    have    reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Smith’s convictions and sentence.

This court requires that counsel inform Smith, in writing, of

the right to petition the Supreme Court of the United States for

further review.          If Smith requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may     move     in   this    court   for       leave    to   withdraw       from

representation.          Counsel’s motion must state that a copy thereof

was served on Smith.             We dispense with oral argument because the

facts   and      legal    contentions      are   adequately         presented      in    the




                                            4
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    5